 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   ERIK ABELINO MARCELENO,                            1:17-cv-01136-LJO-GSA-PC
12               Plaintiff,                             ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13         vs.
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND REHABILITATION,
15   et al.,
16                Defendants.
17

18

19          In the First Amended Complaint, filed on July 20, 2018, Plaintiff requested the
20   appointment of counsel. (ECF No. 19 at 14.) Plaintiff does not have a constitutional right to
21   appointed counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and
22   the court cannot require an attorney to represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1).
23   Mallard v. United States District Court for the Southern District of Iowa, 490 U.S. 296, 298
24   (1989). However, in certain exceptional circumstances the court may request the voluntary
25   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
26          Without a reasonable method of securing and compensating counsel, the court will seek
27   volunteer counsel only in the most serious and exceptional cases. In determining whether
28   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

                                                    1
 1   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 2   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 3          In the present case, the court does not find the required exceptional circumstances. At
 4   this early stage in the proceedings, the court cannot make a determination that Plaintiff is likely
 5   to succeed on the merits. Presently, findings and recommendations are pending to decide
 6   Plaintiff’s cognizable claims, service has not been initiated, and no other parties have appeared.
 7   Plaintiff’s claims are not complex, and a review of the record shows that Plaintiff is responsive,
 8   adequately communicates, and is able to articulate his claims.      Therefore, Plaintiff's motion
 9   shall be denied, without prejudice to renewal of the motion at a later stage of the proceedings.
10          Accordingly, for the foregoing reasons, Plaintiff’s motion for the appointment of
11   counsel is HEREBY DENIED, without prejudice.
12
     IT IS SO ORDERED.
13

14      Dated:     May 22, 2019                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
